DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Specie II (Figs. 7A and 7B) in the reply filed on 10/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  Claim 14 has been cancelled by Applicant. Accordingly, claims 1-3 and 15-26 are currently under consideration.
For purposes of clarity, it is noted that the Office did not allege claim 21 as a generic claim, and did not identify any subspecies.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-23, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 16, 18, 20, 23, 25, and 26, it is unclear how there can be a subset of “at least one sorbent tube” in the case that there is e.g. only one sorbent tube.
Regarding claim 18, antecedent basis for the recitation of “each of the at least one tube inlet valve” is unclear because claim 17 does not necessarily imply more than one tube inlet valve, and does not recite “at least one tube inlet valve.”
Regarding claim 21, there is insufficient antecedent basis for the recitation of “the cavity.”
Claims 17-23 and 26 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15-18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0214050 (“Purves”) and US Patent Application Publication 2016/0345859 (“Weda”).
Regarding claim 1, Purves teaches [a]n apparatus for collecting a breath sample (Title), comprising: a breath input interface configured to receive exhaled breath (Fig. 1, gas inlet 4, which may be a mouthpiece as described in ¶ 0033); a container connected to the breath input interface … for storing at least some of the breath (Fig. 1, collection component 20a - see ¶ 0040); and at least one controller (¶ 0050, automatic control via microprocessor 200) configured to control a flow of the at least some of the breath from the container to at least one sorbent tube (Fig. 1, sampling devices 30 being sorbent tubes) connected to the container asynchronous of when the breath is received (¶ 0030, collecting gas in 20a and then delivering it to 20b).
Purves does not appear to explicitly teach the container including an at least partially flexible collapsible receptacle.
Weda teaches using an air bag together with a sorbent tube to collect a breath sample. After the patient breaths into the air bag, the contents are pushed or pulled through the sorbent tube with a pump (¶ 0017).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the collection component 20a of Purves with an air bag and pump, as in Weda, as the simple substitution of one know collection component for another with predictable results (Weda: ¶ 0017, the bag usable for collecting a breath sample and then delivering it to a sorbent tube).
Regarding claim 2, Purves-Weda teaches all the features with respect to claim 1, as outlined above. Purves-Weda further teaches wherein the at least partially flexible collapsible receptacle has a cavity in which the at least some of the breath is stored, a volume of the cavity being controllable (Weda: ¶ 0017, the bag has a cavity for holding the breath sample, and its volume may be controlled by pumping the breath out).
Regarding claim 3, Purves-Weda teaches all the features with respect to claim 2, as outlined above. Purves-Weda further teaches wherein the volume of the cavity is controllable by the at least one controller (Purves: ¶ 0050, the microprocessor controlling the pump, which is now the pump of Weda, that pumps breath out).
Regarding claim 15, Purves-Weda teaches all the features with respect to claim 1, as outlined above. Purves-Weda further teaches a valve intermediate the breath input interface and the container (Purves: Fig. 1, valve 2); a first conduit system connecting the breath input interface and the valve (Purves: Fig. 1, the lines/tubing shown); and a second conduit system connecting the container to the at least one sorbent tube (Purves: Fig. 1, the lines/tubing shown).
Regarding claim 16, Purves-Weda teaches all the features with respect to claim 15, as outlined above. Purves-Weda further teaches a pump controlled by the at least one controller to impel the at least some of the breath from the container through a subset of the at least one sorbent tube (Weda: ¶ 0017, the pump arranged for pushing the air through the sorbent tube - also see Purves: ¶ 0057, passing the gas through one or more of the sorbent tubes).
Regarding claim 17, Purves-Weda teaches all the features with respect to claim 16, as outlined above. Purves-Weda further teaches wherein a tube inlet valve is positioned between the container and each of the at least one sorbent tube (Purves: Fig. 1, valves 35).
Regarding claim 18, Purves-Weda teaches all the features with respect to claim 17, as outlined above. Purves-Weda further teaches wherein the at least one controller is configured to control each of the at least one tube inlet valve to select the subset of the at least one sorbent tube through which the at least some of the breath is flowed (Purves: Fig. 1, valves 35, ¶¶s 0046, 0057, etc.).
Regarding claim 20, Purves-Weda teaches all the features with respect to claim 16, as outlined above. Purves-Weda further teaches wherein the subset is a first subset, and wherein the apparatus further comprises an inlet valve (Purves: Fig. 1, valve 42) positioned along the second conduit system between an inlet and the container (Purves: Fig. 1, between the ambient air entrance to component 20c and component 20a), and wherein the at least one controller is configured to close the inlet valve and control the pump to flow air from the container through a second subset of the at least one sorbent tube (Purves: ¶ 0054, valve 42 being closed unless it is desired to collect an ambient air sample - see ¶¶s 0049 and 0060 (i.e., the breath sample and ambient air are not pumped at the same time). Flowing air through the second subset is inherent in the use of separate valves 35 for each sorbent tube, and based on the collection of an ambient air sample).
Regarding claim 21, Purves-Weda teaches all the features with respect to claim 20, as outlined above. Purves-Weda further teaches wherein the at least one controller is configured to open the inlet valve and control the pump to flow air through the inlet and into the cavity (Purves: ¶ 0060).
Regarding claim 22, Purves-Weda teaches all the features with respect to claim 20, as outlined above. Purves-Weda further teaches wherein a tube inlet valve is positioned between the container and each of the at least one sorbent tube (Purves: Fig. 1, valves 35).
Regarding claim 23, Purves-Weda teaches all the features with respect to claim 22, as outlined above. Purves-Weda further teaches wherein the at least one controller is configured to control each of the at least one tube inlet valve to select the first subset of the at least one sorbent tube through which the at least some of the breath is flowed (Purves: inherent in the use of separate valves 35 for each sorbent tube - also see ¶ 0057, passing the gas through one or more of the sorbent tubes).
Regarding claim 24, Purves-Weda teaches all the features with respect to claim 3, as outlined above. Purves-Weda further teaches a valve intermediate the breath input interface and the container (Purves: Fig. 1, valve 2); and a first conduit system connecting the breath input interface and the valve (Purves: Fig. 1, the lines/tubing shown).
Regarding claim 25, Purves-Weda teaches all the features with respect to claim 24, as outlined above. Purves-Weda further teaches wherein the at least one controller is configured to control the valve to close and control the volume of the container to impel the at least some of the breath through a subset of the at least one sorbent tube upon capturing a target volume of the breath in the container (Purves: ¶ 0057, closing valve 2 once a sufficient volume of gas is collected within chamber 22, and then passing the gas through one or more of the sorbent tubes).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Purves-Weda  in view of US Patent Application Publication 2016/0242674 (“Ahmad”).
Regarding claim 19, Purves-Weda teaches all the features with respect to claim 16, as outlined above. Purves-Weda further teaches wherein the pump is positioned between the valve and the container (necessary for pushing the sample), but does not appear to explicitly teach the at least one controller is configured to control the pump to draw the at least some of the exhaled breath into the container (because in Weda the pump is described as pushing or pulling the air).
Ahmad teaches using a reversible pump to both push and pull a breath sample (¶ 0369).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pump of the combination (the pushing pump of Weda) with a reversible pump, as in Ahmad, for the purpose of enabling the pump to draw breath into the container as well as to push it out to the sorbent tubes, thereby more precisely and efficiently controlling the breath sample (Ahmad: ¶ 0369, compact, fewer valves, etc.; ¶ 0368, decoupling the force of exhalation from the pressure required to fill the container, thus increasing a range of applications).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Purves-Weda  in view of US Patent Application Publication 2008/0038154 (“Longbottom”).
Regarding claim 26, Purves-Weda teaches all the features with respect to claim 25, as outlined above. Purves-Weda does not appear to explicitly teach wherein the at least one controller is configured to control the volume of the container to decrease at one of at least two breath flow rates at which the at least one controller can control the volume of the container to impel the breath through the subset of the at least one sorbent tube.
Longbottom teaches using a pump to provide different inward flow rates to a sample cell (¶ 0100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the pump of the combination to decrease the volume of the container (i.e., to impel the breath through the sorbent tube) at different flow rates, as in Longbottom, to achieve a desired inward flow rate (Longbottom: ¶ 0100) based on e.g. brand of sorbent tube, whether an ambient sample is being captured, how long the sample time is desired to be (Longbottom: ¶ 0103), etc. I.e., having a pump/controller that could have operated at different flow rates would have been beneficial.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791